COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00194-CV


IN THE INTEREST OF J.E.,
A CHILD




                                     ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 233-562837-14

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On September 21, 2015, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court


      1
       See Tex. R. App. P. 47.4.
within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: October 22, 2015




                                     2